442 F.2d 439
UNITED STATES of America, Appellee,v.Leo Thomas KRENZ, Appellant.
No. 25866.
United States Court of Appeals, Ninth Circuit.
May 11, 1971.

Christopher J. M. Chin, Fresno, Cal., for appellant.
Bart M. Schouweiller, U.S. Atty., Las Vegas, Nev., for appellee.
Before HAMLEY, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant Krenz appeals from his conviction for violating 18 U.S.C. 472 (passing counterfeit money).


2
Krenz argues that certain counterfeit bills were imporperly admitted into evidence and that comments of the trial judge prejudiced him.  Neither argument is meritorious.


3
The Government introduced eleven bills that Krenz passed during the same evening in a gambling casino.  Krenz contends that the bills were inadmissible for want of proper foundation.  The first bill introduced was linked to Krenz by the testimony of two witnesses.  That testimony, together with the circumstantial evidence, adequately tied Krenz to all eleven bills.  (See Carrullo v. United States (8th Cir. 1950) 184 F.2d 743, 745-746.)  His arguments are addressed to the weight, rather than the admissibility, of the evidence.


4
The comments of the trial judge were brief and fair.  The court carefully instructed the jury that it was the sole judge of the facts and that it could disregard his remarks.  There was no plain error.


5
The judgment is affirmed.